                 Case 3:20-cv-05204-BHS Document 12 Filed 08/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     RICHARD E HALEY,                                  CASE NO. 3:20-CV-05204-BHS
 8
                               Petitioner,             ORDER ADOPTING REPORT
 9          v.                                         AND RECOMMENDATION

10   WASHINGTON STATE,

11                             Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 9. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)      The R&R is ADOPTED;

18          (2)      Petitioner’s petition for habeas corpus (Dkt. 3) is DENIED;

19          (3)      A certificate of appealability is DENIED; and

20

21

22


     ORDER - 1
             Case 3:20-cv-05204-BHS Document 12 Filed 08/18/20 Page 2 of 2



 1         (4)   This case is closed.

 2         Dated this 18th day of August, 2020.

 3

 4

 5
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
